Citation Nr: 0822681	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  97-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, April 1968 to November 1970, and April 1971 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 2007 memorandum decision of the 
United States Court of Appeals for Veterans Claims (CAVC), 
which vacated the Board's April 2005 decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, the Board denied the veteran's claim for 
entitlement to service connection for PTSD.  CAVC vacated the 
Board's decision, holding that the Board erroneously found 
VCAA compliance by impermissibly relying on various 
postdecisional communications from which a claimant might 
have been able to infer what evidence the VA found lacking in 
the claimant's presentation, as prohibited by Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (internal 
quotations omitted). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with specific 
notice of what evidence he may submit to 
corroborate his claimed stressors.

2.  Attempt to verify the veteran's 
claimed stressors if the evidence he 
submits is detailed enough to enable 
verification.

3.  If, and only if, the veteran's claimed 
stressors are successfully verified, 
schedule a VA examination for PTSD.  If a 
diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the PTSD is the result of 
stressors in service.  The examiner should 
provide a complete rationale for each 
opinion. 

4.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




